Mr. Chief Justice Breese delivered the opinion of the Court: The first point made by the appellant questions the. legal organization of the town of Minonk. The answer to this is, that its organization cannot he attacked in a collateral proceeding. This has been often decided, and is the established doctrine of this court. President and Trustees of Mendota v. Thompson, 20 Ill. 197; Clark v. The People, 15 ib. 213; The same v. Ridgely, 21 ib. 65. The next point is, that the Circuit Court refused to dismiss the suit on the defendant’s motion, for the reason urged, by him, that the court had no jurisdiction, because, in the justice’s court where the cause originated, there was no complaint in writing, signed and sworn to, and no warrant issued thereunder. The answer to this objection is, that it came too late; it should have been made at the earliest moment in the justice’s court. The next point is, that the authorities of Minonk had no power to pass the ordinance under which the proceeding was had, and that it was not duly published. We are of the opinion that the first section of the ordinance cited, provides fully for the case, and was within the power of the corporate authorities to pass. We see nothing in it conflicting with any law of the State. They had authority to declare by ordinance, that making loud and unusual noises to the disturbance of the quiet and peace of the town should be an offense punishable by fine, and also for threatening or traducing, or challenging to fight. As to the publication of the ordinance, it matters not that the “Munonk Journal” in which.it appeared was.actually published' at El Paso, so that it was printed the prescribed number of weeks in that paper, and that, it was the paper of general circulation in the town of Minonk; all which fully appears from the testimony. As to the argument on the evidence in the cause, we are of opinion that it justifies the finding. Perceiving no error in the record, the judgment must be affirmed. Judgment affirmed.